806 So. 2d 627 (2002)
Hazem ABED, Appellant,
v.
STATE of Florida, Appellee.
No. 4D01-2952.
District Court of Appeal of Florida, Fourth District.
February 6, 2002.
John T. David of Law Offices of John T. David, P.A., Fort Lauderdale, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and James J. Carney, Assistant Attorney General, West Palm Beach, for appellee.

ON MOTION TO DISMISS APPEAL
PER CURIAM.
Appellant was found guilty by a jury of carrying a concealed firearm. Because he absconded prior to sentencing, he was sentenced in absentia. Florida Rule of Criminal Procedure 3.180(c), permits sentencing in absentia if the defendant "voluntarily absents himself or herself from the presence of the court without leave of court."
We grant the state's motion to dismiss the appeal. We distinguish Griffis v. State, 759 So. 2d 668 (Fla.2000). Unlike Griffis, this was not a case where the defendant absconded and returned before filing an appeal.
KLEIN, SHAHOOD and GROSS, JJ., concur.